DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6, 8-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mizoguchi disclose a non-transitory computer-readable storage medium for storing a sound signal conversion program which causes processor to perform processing, the processing comprising: generating a first shift signal and a second shift signal by using at least any one of a phase of a sound signal of an M-channel and a phase of a sound signal of a S-channel, the sound signal of the M-channel and the sound signal of the S-channel being obtained by using a mid-side microphone, the sound signal of the S-channel including a sound signal of a positive channel and a sound signal of a negative channel, the first shift signal being a signal configured to reduce a phase difference caused by a difference between a sound arrival distance to the M-channel of the mid-side microphone and a sound arrival distance to the positive channel of the S-channel of the mid-side microphone, the second shift signal being a signal configured to reduce a phase difference caused by a difference between the sound arrival distance to the M-channel and a sound arrival distance to the negative .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the generating of the first shift signal and the second shift signal is configured to: perform first processing when the first shift signal is generated by using the phase of the sound signal of the positive channel of the S-channel and the second shift signal is generated by using the phase of the sound signal of the negative channel of the S-channel; and perform second processing when each of the first shift signal and the second shift signal is generated by using the phase of the M channel, wherein the first processing is configured to: select a first selection signal from among the sound signal of the positive channel and the sound signal of the negative channel, such that the sound signal of the positive channel is selected as the first selection signal when a similarity between the first shift signal and the sound signal of the positive channel is larger than a similarity between the second shift signal and the sound signal of the negative channel, and the sound signal of the negative channel is selected as the 

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al 4(JP 2002-171590 A) in view of Tammi et al (US 2012/0128174 A1).
Regarding claim 1, Mizoguchi disclose a processing comprising: generating a first shift signal and a second shift signal by using at least any one of a phase of a sound signal of an M-channel and a phase of a sound signal of a S-channel (Mizoguchi et al; Para [0037][0021]), the sound signal of the M-channel and the sound signal of the S-channel being obtained by using a mid-side microphone, the sound signal of the S-channel including a sound signal of a positive channel and a sound signal of a negative channel (Mizoguchi et al; Para [0037]; Fig 1; positive side microphone negative side microphone), the first shift signal being a signal configured to reduce a phase difference caused by a difference between a sound arrival distance to the M-channel of the mid-side microphone and a sound arrival distance to the positive channel of the S-channel of the mid-side microphone (Mizoguchi et al; Para [0004] phase shift signal output to unit 28; Page 6; lines 10-20; reduce phase shift between mid microphone and side microphone), the second shift signal being a signal configured to reduce a phase difference caused by a difference between the sound arrival distance to the M-channel and a sound arrival distance to the negative channel of the S-channel (Mizoguchi et al; 

Regarding claim 7, Mizoguchi disclose a method of converting a sound signal, , the method comprising: generating a first shift signal and a second shift signal by using at least any one of a phase of a sound signal of an M-channel and a phase of a sound signal of a S-channel (Mizoguchi et al; Para [0037][0021]), the sound signal of the M-channel and the sound signal of the S-channel being obtained by using a mid-side microphone, the sound signal of the S-channel including a sound signal of a positive channel and a sound signal of a negative channel (Mizoguchi et al; Para [0037]; Fig 1; positive side microphone negative side microphone), the first shift signal being a signal configured to reduce a phase difference caused by a difference between a sound arrival 

Regarding claim 13, Mizoguchi disclose a sound signal conversion device comprising:, the program instructions including: generating a first shift signal and a second shift signal by using at least any one of a phase of a sound signal of an M-channel and a phase of a sound signal of a S-channel (Mizoguchi et al; Para [0037][0021]), the sound signal of the M-channel and the sound signal of the S-channel 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651